Exhibit 10.3

 

 

[g76971kei001.jpg]

EXTERRAN HOLDINGS, INC.

 

AWARD NOTICE AND AGREEMENT

TIME-VESTED RESTRICTED STOCK

 

Exterran Holdings, Inc. (the “Company”) has granted to you (the “Participant”)
shares of restricted stock under the Exterran Holdings, Inc. 2013 Stock
Incentive Plan (as may be amended from time to time, the “Plan”).  All
capitalized terms not explicitly defined in this Award Notice and Agreement (the
“Award Notice”) but defined in the Plan shall have the respective meanings
ascribed to them in the Plan.

 

The material terms of your Award are as follows:

 

1.                                    Award.  You have been granted shares of
Company restricted stock (the “Award” or “Restricted Stock”) subject to these
terms and conditions.

 

2.                                    Grant Date.  The Grant Date of this Award
is the date on which this Award is approved by the Board of Directors of the
Company or an appropriate committee of the Board of Directors.

 

3.                                    Vesting.  This Award is subject to a
vesting schedule.  One-third of the Restricted Stock subject to the Award will
vest on each of the first, second and third anniversaries of the Grant Date
(each such date a “Vest Date”); however, except as set forth in Sections 4 and 5
below, you must remain in continuous service as an Employee of the Company or
one of its Affiliates at all times from the Grant Date up to and including the
applicable Vest Date for the applicable portion of the Award to vest.

 

4.                                    Termination of Service.

 

(a)                                Subject to Sections 4(b) and 5 below, if your
status as an Employee of the Company or an Affiliate terminates for any reason
(other than as a result of death or Disability or as provided in Section 5
below), the unvested portion of your Award (after taking into account any
accelerated vesting that occurs in connection with such termination, if any)
will be automatically forfeited on the date of such termination unless the
Committee directs otherwise.

 

(b)                                If your status as an Employee of the Company
or an Affiliate terminates as a result of your death or Disability, the unvested
portion of your Award (after taking into account any accelerated vesting that
occurs in connection with such termination, if any) will immediately vest in
full and all restrictions applicable to your Award will cease as of that date.

 

5.                                    Termination of Service Following a
Corporate Change.  In the event a Corporate Change occurs, notwithstanding
anything to the contrary in this Award Notice, this section will govern the
vesting of your Award on and after the date the Corporate Change is
consummated.  If your status as an Employee of the Company or an Affiliate is
terminated on or within 18 months following the date a Corporate Change is
consummated (i) by the Company or such Affiliate without Cause, (ii) by you for
Good Reason (as defined below) or (iii) as a result of your death or Disability,
then the unvested portion of your Award as of the date of your Termination of
Service as an Employee will immediately vest in full and all restrictions
applicable to your Award will cease as of the date of your Termination of
Service as an Employee.  If your status as an Employee is terminated by the
Company or an Affiliate with Cause or by you without Good Reason on or after the
date a Corporate Change is consummated, then the unvested portion of your Award
will be automatically forfeited on the date of your Termination of Service as an
Employee.

 

For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:

 

(i)                                     A reduction of 10% or more of your base
salary;

 

1

--------------------------------------------------------------------------------


 

(ii)                                  Your being required to be based at any
other office or location of employment more than 50 miles from your primary
office or location of employment immediately prior to the Corporate Change; or

 

(iii)                               The willful failure by the Company or an
Affiliate to pay you your compensation when due;

 

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists.  If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter.  The Company or an Affiliate will have 30 days from the date of
your notice of termination to cure the matter.  If the Company or an Affiliate
cures the matter, your notice of termination shall be deemed rescinded.  If the
Company or an Affiliate, as applicable, fails to cure the matter timely, your
status as an Employee shall be deemed to have been terminated by the Company for
Good Reason at the end of the 30-day cure period.

 

6.                                    Stockholder Rights.  The Company will
register the shares of Restricted Stock in your name. You will have the right to
vote your shares of Restricted Stock and receive dividends, if any, with respect
to your Restricted Stock, regardless of vesting; however, the Company will
withhold delivery of your shares until they are vested.

 

7.                                    Non—Transferability.  Prior to vesting,
you cannot sell, transfer, pledge, exchange or otherwise dispose of your shares
of Restricted Stock except as otherwise set forth in Paragraph XV(i) of the
Plan.

 

8.                                    No Right to Continued Service.  Nothing in
this Award Notice guarantees your continued service as an Employee or other
service provider of the Company or any of its Affiliates or interferes in any
way with the right of the Company or its Affiliates to terminate your status as
an Employee or other service provider at any time.

 

9.                                    Data Privacy.  You consent to the
collection, use, processing and transfer of your personal data as described in
this paragraph.  You understand that the Company and/or its Affiliates hold
certain personal information about you (including your name, address and
telephone number, date of birth, social security number, social insurance
number, etc.) for the purpose of administering the Plan (“Data”).  You also
understand that the Company and/or its Affiliates will transfer this Data
amongst themselves as necessary for the purpose of implementing, administering
and managing your participation in the Plan, and that the Company and/or its
Affiliates may also transfer this Data to any third parties assisting the
Company in the implementation, administration and management of the Plan.  You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for these purposes.  You also understand that you may,
at any time, review the Data, require any necessary changes to the Data or
withdraw your consent in writing by contacting the Company.  You further
understand that withdrawing your consent may affect your ability to participate
in the Plan.

 

10.                             Withholding. Your Award is subject to applicable
income and/or social insurance tax withholding obligations (including, without
limitation, any applicable FICA, employment tax or other social security
contribution obligations), and the Company and its Affiliates may, in their sole
discretion, withhold a sufficient number of shares of Common Stock that are
otherwise issuable to you pursuant to your Award to satisfy any such withholding
obligations. If necessary, the Company also reserves the right to withhold from
your regular earnings an amount sufficient to meet the withholding obligations.

 

11.                             Plan Governs.  This Award Notice is subject to
the terms of the Plan, a copy of which is available at no charge through your
UBS account or which will be provided to you upon request as indicated in
Section 15.  All the terms and conditions of the Plan, as may be amended from
time to time, and any rules, guidelines and procedures which may from time to
time be established pursuant to the

 

2

--------------------------------------------------------------------------------


 

Plan, are hereby incorporated into this Award Notice, including, but not limited
to, Paragraphs XV(l) (“Section 409A of the Code”) and XV(j) (“Clawback”)
thereof. In the event of a discrepancy between this Award Notice and the Plan,
the Plan shall govern.

 

12.                             Adjustment.  This Award shall be subject to
adjustment as provided in Paragraph XIII of the Plan.

 

13.                                Modifications.  The Company may, without your
consent, make any change to this Award Notice that is not adverse to your rights
under this Award Notice or the Plan.

 

14.                                Non-Solicitation/Confidentiality Agreement. 
The greatest assets of the Company and its Affiliates (“Exterran” in this
Section 14) are its employees, directors, customers, and confidential
information.  In recognition of the increased risk of unfairly losing any of
these assets, Exterran has adopted this Non-Solicitation/Confidentiality
Agreement as set forth in this Section 14, the terms of which you accept and
agree to by accepting the Award.

 

a.                                     In order to assist you with your
employment-related duties, Exterran has provided and shall continue to provide
you with access to confidential and proprietary operational information and
other confidential information which is either information not known by actual
or potential competitors and third parties or is proprietary information of
Exterran (“Confidential Information”).  Such Confidential Information shall
include, without limitation, information regarding Exterran’s customers and
suppliers, employees, business operations, product lines, services, pricing and
pricing formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Exterran.  You agree, during your service
as an Employee and at all times thereafter, not to use, divulge, or furnish or
to make accessible to any third party, company, or other entity or individual,
without Exterran’s written consent, any Confidential Information of Exterran,
except as required by your job-related duties to Exterran.

 

b.                                       You agree that whenever your status as
an Employee of Exterran ends for any reason, (i) you shall return to Exterran
all documents containing or referring to Exterran’s Confidential Information as
may be in your possession and/or control, with no request being required; and
(ii) you shall return all Exterran computer and computer-related equipment and
software, and all Exterran property, files, records, documents, drawings,
specifications, lists, equipment and other similar items relating to Exterran’s
business coming into your possession and/or control during your employment, with
no request being required.

 

c.                                      In connection with your acceptance of
the Award under the Plan, and in exchange for the consideration provided
hereunder, and in consideration of Exterran disclosing and providing access to
Confidential Information, you agree that you will not, during your service as an
Employee or other service provider of Exterran, and for one year thereafter,
directly or indirectly, for any reason, for your own account or on behalf of or
together with any other person, entity or organization (i) call on or otherwise
solicit any natural person who is employed by Exterran in any capacity with the
purpose or intent of attracting that person from the employ of Exterran, or
(ii) divert or attempt to divert from Exterran any business relating to the
provision of natural gas compression equipment and related services, oil and
natural gas production and processing equipment and related services or water
treatment equipment and related services without, in each case, the prior
written consent of Exterran.

 

d.                                     You agree that (i) the terms of this
Section 14 are reasonable and constitute an otherwise enforceable agreement to
which the terms and provisions of this Section 14 are ancillary or a part of;
(ii) the consideration provided by Exterran under this Section 14 is not

 

3

--------------------------------------------------------------------------------


 

illusory; (iii) the restrictions of this Section 14 are necessary and reasonable
for the protection of the legitimate business interests and goodwill of
Exterran; and (iv) the consideration given by Exterran under this Section 14,
including without limitation, the provision by Exterran of Confidential
Information to you, gives rise to Exterran’s interests in the covenants set
forth in this Section 14.

 

e.                                      You and Exterran agree that it was both
parties’ intention to enter into a valid and enforceable agreement.  You agree
that if any covenant contained in this Section 14 is found by a court of
competent jurisdiction to contain limitations as to time, geographic area, or
scope of activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interests of Exterran, then
the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographic area, and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill and other business interests of
Exterran.

 

f.                                       In the event that Exterran determines
that you have breached or attempted or threatened to breach any term of this
Section 14, in addition to any other remedies at law or in equity Exterran may
have available to it, it is agreed that Exterran shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without necessity of (i) proving irreparable
harm, (ii) establishing that monetary damages are inadequate, or (iii) posting
any bond with respect thereto) against you prohibiting such breach or attempted
or threatened breach by proving only the existence of such breach or attempted
or threatened breach.  You agree that the period during which the covenants
contained in this Section 14 are in effect shall be computed by excluding from
such computation any time during which you are in violation of any provision of
this Section 14.

 

g.                                      You hereby acknowledge that the Award
being granted to you under the Plan is an extraordinary item of compensation and
is not part of, nor in lieu of, your ordinary wages for services you may render
to Exterran.

 

h.                                     You understand that this agreement is
independent of and does not affect the enforceability of any other restrictive
covenants by which you have agreed to be bound in any other agreement with
Exterran.

 

i.                                         Notwithstanding any other provision
of this Award, the provisions of this Section 14 shall be governed, construed
and enforced in accordance with the laws of the State of Texas, without giving
effect to the conflict of law principles thereof.  Any action or proceeding
seeking to enforce any provision of this Section 14 shall be brought only in the
courts of the State of Texas or, if it has or can acquire jurisdiction, in the
United States District Court for the Southern District of Texas, and the parties
consent to the jurisdiction of such courts in any such action or proceeding and
waive any objection to venue laid therein.

 

15.                                Additional Information.  If you require
additional information concerning your Award, contact the Company’s Stock Plan
Administrator at 281.836.7000 or at mystock@exterran.com.  You may also contact
UBS at 713.654.4713.

 

16.                                Participant Acceptance.  If you agree with
the terms and conditions of this Award, please indicate your acceptance in UBS
One Source by selecting “Accept.”  To decline the Award, select “Reject.” 
Please note that if you reject the Award or do not accept the Award within 90
days of the Grant Date, the Award will be forfeited.

 

4

--------------------------------------------------------------------------------